 YOUNG MANUFACTURING COMPANY,INC.189'Reasonablesteps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify theRegionalDirector for the FourthRegion, inwriting,within 20days from the receipt of this Intermediate Report, what steps Respondent has takento comply herewith 26'0 If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read"Notifythe Regional Diiector for the Fourth Region,in writing,within 10 daysfrom the date of this Order,whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to comply with the National Labor Relations Act,we hereby notify you that:WE WILL NOTgive effect to the collective-bargaining agreement entered intoon or about July 10, 1962,withLocalUnion 686,International Brotherhood ofElectricalWorkers, AFL-CIO, or to any extension,renewal, or modificationthereof, or any other contract or agreement with said Local 686.WE WILL NOT assist or support the above-named labor organization or anyother labor organization.WE WILL NOTrequire as a condition of employment that employees be mem-bers of the above-named labor organization.WE WILL withdraw and withhold recognition from the above-named labororganization,unless and until such labor organization shall have been certifiedby the Board as the exclusive representative of our employees.WE WILL NOTin any related manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing,and to engage in concreted activitis for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any orall such activities.All our employees are free to become or to refrain from becoming or remainingmembers of any labor organization of their own choice.MAJESTICLAMP MFG. CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board's Regional Office,1700 BankersSecurities Building,Walnut and Juniper Streets,Philadelphia,Pennsylvania,19107,Telephone No Pennypacker5-2612, if theyhave any question concerning thisnotice or compliance with its provisions.Young Manufacturing Company,Inc.andMurrayMcConnellYoung Manufacturing Company,Inc.andKentuckiana DistrictCouncil of Furniture& Woodworkers,United Brotherhoodof Carpenters and Joinersof America, AFL-CIO.Cases Nos.9-CA-2735 and 9-CA-2745. June 27, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair143 NLRB No. 30. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin these cases, and adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modification.The Trial Examiner found, and we agree, that the Respondentdischarged employee McConnell in violation of Section 8(a) (3) and(1) of the Act.We do not, however, agree with his recommendedremedy for this violation of the Act.The record shows that on March 9, 1962, McConnell was calledinto the office by C. T. Young, president of the Respondent, and toldthat he, Young, had heard that McConnell was "trying to organizethe Union."He asked McConnell if he was "an organizer or instiga-t or," and stated that, "If I knew you were, I'd fire you in a minute."When McConnell's shift ended, he went to the timeclock to checkout, and found an envelope there containing a note signed by Youngstating that he was "laid off until further notice."He was the onlyemployee laid off.When McConnell's fellow employees asked Youngthe reason for McConnell's layoff, Young replied, "If you go in a storeand buy a bushel of apples and you find a rotten one in there you getit out as quick as you can. That's what I have done."During a hearing on April 17, 1962, in a representation proceedinginvolving the parties herein, Young testified, and the parties stip-ulated, that McConnell was in laid-off status with a "reasonable ex-pectancy of recall in the foreseeable future," and thus was eligible tovote.After the Union was certified, McConnell served as chairman ofits negotiating committee, and met several times with the Respond-ent.At a negotiating meeting on October 11, at which the Respond-ent was represented by a new attorney, the attorney asked McConnellif he had been "fired" on March 9. Young interrupted and declared,"Yes, you were fired.You are still fired."The Trial Examiner concluded that McConnell was actually ter-minated discriminatorily on March 9; that the discharge should never-theless be found as of October 11 because the complaint alleged thedischarge on that date and because Section 10(b) precluded finding YOUNG MANUFACTURING COMPANY, INC.191an unlawful termination on March 9; but that, as the Respondent haddeceived both McConnell and the Board as to McConnell's status dur-ing the 6 months in which McConnell could have alleged a violationat the earlier date, the Trial Examiner would recommend backpaybeginning 6 months before McConnell filed his charge on November13, 1962.The General Counsel expected to the recommended remedy on theground that the Respondent in fact discriminatorily dischargedMcConnell on October 11 and that backpay should therefore beginfrom that day.We agree, particularly as there is no contention thatMcConnell was discriminated against prior to October 11.We shallthereforemodify the section of the Intermediate Report entitled"The Remedy" to provide that McConnell is to be made whole forany loss of earnings from October 11, 1962.1ORDERThe Board adopts as its Order the Recommendations of the TrialExaminer, with the following modification :(1)Section 2(b) of the Order shall be changed to read as follows:Offer immediate and full reinstatement to Murray McConnellto his former or substantially equivalent position, without pre-judice to his seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered because ofthe discrimination against him, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy" asmodified herein.(2)The paragraph immediately below the signature line of thenotice shall be changed to read as follows :We will notify the above-named employee if presently servingin the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.'In view of McConnell's layoff status prior to October 11, 1962, we shall leave to thecompliance stage of this proceeding a determination of the amount of backpay due toMcConnell.If the Respondent can show that McConnell would have remained on layoffstatus after October 11, absent any discrimination against him,backpay will run from thedate on which a job became available until McConnell is reinstatedINTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEA charge in CaseNo. 9-CA-2735 was filed on November 13, 1962, by the above-named individual,and in CaseNo. 9-CA-2745a charge wasfiled bythe above-named labor organization on November 28, 1962.On December 21, 1962, the Gen-eral Counsel of the National Labor Relations Board issued an order consolidatingthe two cases, a complaint,and notice of hearing thereon.An answer dated De-cember 26, 1962,was filed by the Respondent.The complaint alleges and the 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer denies that the Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a) (1), (3),and (5)of the National Labor Rela-tions Act,as amended.Pursuant to notice,a hearing was held in Bowling Green,Kentucky,on February 6, 1963, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing,ismade by the following findings, conclusions,and recommendations.After the hearing a stipulation signed by counsel for the Respondent and Gen-eral Counsel was received.In substance,it states that "two sheets"containing alist of the Respondent's employees was inadvertently attached to General Counsel'sExhibit No.12, and that such sheets are not a part of the record.The TrialExaminer finds neither of the two sheets referred to in the original exhibits forwardedto him with the record.Itmay be that they are-or were-attached to the exhibitof that number in the duplicate file, which presumably is in the Regional Office.In any event,the stipulation may be made a part of the record.Upon the record thus made,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTYoung Manufacturing Company, Inc., is a Kentucky corporation, engaged ingeneral oak millwork at its mill in Beaver Dam, Kentucky.During the year priorto issuance of the complaint products of the Respondent,valued at more than$50,000, were shipped by it directly in interstate commerce to points outside theState of Kentucky.The complaint alleges, the answer admits,and it is here found that the Respond-ent is engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONKentuckiana DistrictCouncilof Furniture& Woodworkers,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO, isa labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chief issues raised by the complaint are: (1)the nature of the discharge ofemployee McConnell,alleged to have occurred on October 11, 1962; and (2) thequestion of alleged refusal to bargain.All pertinent events occurred in 1962.B. The discharge of McConnellMurray McConnell,who began work for the Respondent in 1960, was suddenlygiven a layoff slip by the employer,C. T. Young,in the afternoon of March 9,1962.He had not been recalled at the time of the hearing in this case.The circumstances surrounding this layoff, established by McConnell's credibletestimony and corroborated in part by other employees,are as follows:(1) Earlyin the afternoonofMarch 9, McConnellwas called into the mill'sshipping office by Young.The employer began the interview by telling the em-ployee that he had been out of town,and that "I hear you are trying to organizethe Union."He asked McConnell directly, "are you an organizer or instigator?"McConnell replied,"Well, you seem to have all the information;you tell me."Young then said,"If I knew you were, I'd fire you in a minute."Upon this threatYoung left the office,tellingMcConnell to go back to work. The employee didso and worked at his regular job until the end of the shift,at 3:30 that afternoon.(2)When McConnell went to the timeclock to punch out he found an envelopecontaining his paycheck and a slip upon which was written,over Young's signature:"You are hereby notified that you are laid off until further notice "(3)Other employees,standing nearby, observed McConnell's notice of layoff,and most of the work force of 25 to 30 employees proceeded,withMcConnell,to the company office in town,some distance from the mill.While the othersremained outside in a parking lot McConnell went into the office and asked Youngfor his production reports, in order to check his pay and the hours accredited to him. YOUNG MANUFACTURINGCOMPANY, INC.193(4)Young refused to permit him to see such records, and told him to get"legal counsel."(5)Apparently noting the gathering of his employees outside, Young emergedfrom his office.One of the employees, of some 15 years service, spoke for the othersand asked Young why he "had laid this boy off."(6)Young replied, "Well, I'll put it this way. If you go in a store and buy abushel of apples and you find a rotten one in there you get it out as quick as youcan.That's what I have done."'(7) From March 9, until October 11, Young maintained, openly and under oath,thatMcConnell was merely in temporary layoff status.Counsel for the Respond-ent conceded that during a representation hearing on April 17,2 at which McConnellwas a witness for the petitioning Union, Young testified that McConnell was "ona laid-off basis and eligible to be recalled to work." In the "brief on behalf ofEmployer," following the R-hearing and dated May 9, Attorney Sandidge, thencounsel for the Employer, stated: "[The parties] stipulated that Murray McConnellwas in laid-off status since March 9, 1962, and had a reasonable expectancy ofrecall in the foreseeable future.Thus, it was agreed that he was eligible to vote."McConnell was the union observer at the election, and after certification of theUnion served as chairman of the negotiating committee which, as noted later, meton several occasions with Young during the summer.(8)At a negotiating meeting on October 11, Attorney Donovan, who for thefirst time appeared as counsel for Young, asked McConnell if he had been "fired"on March 9.McConnell, apparently surprised by the question, asked Donovanif he was asking him or telling him.Young broke into the exchange and declaredemphatically "Yes, you were fired.You are still fired."(9)McConnell has not been reinstated.On November 13, he filed a chargewith the Regional Office, alleging that both his layoff on March 9, and discharge onOctober 11, were because of his union activity and therefore violative of the Act.For an obvious reason the complaint alleges only that the "discharge" of October11, was violative of the Act: March 9 precedes November 13 by more than 6 months,the period within which the Act permits findings of violation.October 1 L is alsooutside the 10(b) period of the Act and that significant fact may well have promptedthe colloquy of that date, in which Donovan raised the question so promptly answeredby his client.Whether the exchange was designed by Donovan or Young, it mayreasonably be assumed that one or the other was of the opinion that if it could beestablished thatMcConnell had actually been discharged on March 9, and sincethat date had not been an employee, then the 10(b) limitations barred both find-ing and remedy.In any event, whatever the strategy, it seems clear that C. T. Young has com-mitted perjury at one or the other Board proceeding.As noted heretofore, Donovanconceded that his client, in April, had testified that McConnell was merely in layoffstatus, eligible for recall.(Counsel said: "I will stipulate to the accuracy of his[General Counsel's] quotes of Young and Sandidge.")Yet as a witness before theTrial Examiner Young swore to the claim that he paid McConnell off on the afternoonofMarch 9, and told him "I'm not going to have nothing more to do with you,get out of the office and get off the grounds."No effort was made by his counsel to have Young explain the obvious clash oftestimony at the two Board proceedings.Whatever action, if any, the Board may wish to take on this matter, as publicpolicy, to prevent employers from lulling employees and Board agents into believ-ing an actual discharge is merely a temporary layoff until the 6-month bar is passed,is for the Board, not the Trial Examiner, to determine.Young's self-contradictions under oath on this basic issue, however, depriveany of his testimony of trustworthiness.It seems plain, whatever the effect of 10(b), that as a historical fact McConnellwas actually terminated on March 9, to discourage union membership.3Young'smendacity in thereafter deceiving McConnell, the Board, and apparently his formercounsel, cannot alter the nature of the actual event.Because the complaint alleges only that the unlawful discharge occurred onOctober 11, when Young for the first time announced that McConnell had been1The quotations are from the credible testimony of employee Burden.2 Case No. 9-RC-4889.3Young did not deny having told McConnell early in the afternoon of March 9, that hewould fire him if hefoundhe was "instigating" the Union.Nor did he deny having toldMcConnell, after making the "bad apple" statement to the assembled employees, that he"could go to Mr Tucker," the union organizer. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDand still was discharged,itappears that this is the date upon which the TrialExaminer must find that the unlawful act took place.Under the circumstances ofthis case,however,it is believed that it would be appropriate to recommend thatthe remedial backpay period begin on the date 6 months before McConnell filedhis charge on November 13. It may hardly be doubted that on May 13, and there-afterYoung had no intention of recalling McConnell and effectively refused himreinstatement because of his union leadership,however successfully he had deceivedBoard representatives .4In summary,the Trial Examiner concludes and finds that the preponderance ofevidence sustains the complaint as to the unlawful discharge of McConnell, andthat such dismissal interfered with,restrained,and coerced employees in the exerciseof rights guaranteed by Section7 of the Act.C. Therefusal to bargainThere is no dispute and it is found as alleged in the complaint that on June 22,1962, upon certification by the Board, the Charging Union became the exclusivebargaining representative of the Respondent's employees in the following unit:All production and maintenance employees of the Employer at its mill atBeaver Dam, Kentucky, including all truckdrivers and helpers and warehouseand yard employees, but excluding all office and clerical employees, guards,professional employees,and supervisors as defined in the act.Following the Union's request of June 27, for a meeting to negotiate a contract,the following pertinent events took place, according to undisputed testimony, docu-mentary evidence or stipulations of counsel:(1) Early in July, before the first negotiating meeting butafterboth the certifi-cation and the Union's request to negotiate an agreement concerning such matters,the Respondent unilaterally and without notification to or consultation with theUnion issued to his employees notices as follows:a.The Company finds it possible to review wages paid for various opera-tions.These increases are in effect the week of July 2nd.Saw operators, Gluing,Grading and bundling,Planer operators ... $1.30 per hourb.This is your notice that the Company has discontinued your Blue Cross,Blue Shield and Continental Casualty, effective with the month of June.Wesuggest that you get in touch with the representatives, if you wish to continuethese insurances.Until the July notice, the Respondent had for the preceding 6 or 7 years contributedto the cost of such insurance policies.And the testimony of employees concernedis uncontradicted to the effect that the increase in wages was not pursuant to anyprevious promises made to them.(2)Also in July, without notification to or consultation with the Union, Youngceased the practice which had existed since about 1950 of giving employees paidvacations.(3) Negotiating meetings were held on July 27, August 9, 15, and 28, October 11,and November 6, 1962. The parties exchanged proposed contracts and some tenta-tive agreements were reached.(4)Attorney Donovan first appeared as spokesman for the Respondent at theOctober 11 meeting.A Federal mediator was also present.At this meeting, whichlasted about 3 hours, most of the time was spent in comparing the previously dis-cussed proposals and counterproposals, and familiarizing Donovan with prior nego-tiations.No definite agreements or disagreements were reached.Donovan, how-ever, agreed to take with him the two proposed contracts and, by "Scotch taping"portions of each, prepare a "compromised proposal" for submission at the nextmeeting.4This conclusion is further supported by the following quotation from a preelectionletter addressed to his employees,(McConnell]-I always found him to be capable of any job I put shim on. I just couldn't watch him allthe time....I'llbet he would do an excellent job of collecting dues, spending yourmoney, entertaining big wheels, while you work.You might even get him to baby-sitsometime." YOUNG MANUFACTURING COMPANY, INC.195(5) The next and final meeting was held on November 6. Donovan submitted no"compromised" or "Scotch-taped" proposal, but stated flatly that the Companywould not restore either the paid vacations or theinsuranceprogram,long existingbenefits of which the employees had been deprived in July, by Young's unilateralaction following certification of the Union.The Trial Examiner concludes and finds that the Respondent has failed and re-fused to bargain in good faith with the Union, thereby interfering with, restraining,and coercing employees in the exercise of rights guaranteed by Section 7 of the Act.Specific items of such refusal include: unilateral action in raising wages, cancelingexisting benefits, failing to submit a compromise proposal on November 6, and byrefusing to restore benefits of which employees had unlawfully been deprived .5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following.CONCLUSIONS OF LAW1.Kentuckiana District Council of Furniture&Woodworkers,United Brother-hood of Carpenters and Joinersof America, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.2.All production and maintenance employees of the Respondent at its mill atBeaver Dam,Kentucky,including all truckdrivers and helpers and warehouse andyard employees,but excluding all office clerical employees,guards, professionalemployees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.3.By virtue of Section 9(a) ofthe Act thesaid labor organization has been sinceJune 22, 1962, and now is, the exclusive representative of all employees in the saidunit for the purpose of collective bargaining with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment.4.By refusing,on or about June 28, 1962, to bargain collectively in good faithwith the said labor organization as the exclusive representative of all employees inthe said unit, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of employeeMurray McConnell,thereby discouraging membership in and activity on behalf ofthe above-named labor organization,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) of the Act.6.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed by Section7 of the Act, theRespondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Itwill be recommended that McConnell be offered immediate and full reinstate-ment of his former or substantially equivalent position without prejudice to hisseniority and other rights and privileges.For the reasons described at lengthherein, it will be recommended that McConnell be made whole for any loss ofearnings from May 13, 1962, until the date of offer of reinstatement.He shall bepaid a sum of money equal to that which he normally would have earned as wages,absent the discrimination against him, between the said dates, in the manner pre-scribed by the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co., Inc.,138 NLRB 716.5 The Trial Examiner believes the evidence to be insufficient to sustain the allegationsin the complaint that the Respondent also refused to bargain by "delaying and postponing"collective-bargaining sessions.717-672-64-vol. 143-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the extended and serious nature of the Respondent'sunfair laborpractices,itwill be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Section7 of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, the Trial Examiner recommends that Young Manufactur-ing Company, Inc., its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively with Kentuckiana District Council of Furni-ture & Woodworkers, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive representative of all its employees in the following ap-propriate unit, and if an understanding is reached embody such understanding ina signed agreement:All production and maintenance employees at its Beaver Dam, Kentucky, mill,including all truckdrivers and helpers and warehouse and yard employees, butexcluding all office clerical employees, guards, professional employees, and supervi-sors as defined in the Act.(b) Instituting changes in terms and conditions of employment in the appropriateunit without first consulting with and bargaining with the aforementioned exclusiverepresentative concerning wages, hours, and conditions of employment.(c)Discouraging membership in the above-named or any other labor organiza-tion by laying off, discharging, or refusing to reinstate any of its employees becauseof their union membership or activities, or in any other manner discriminating inregard to hire or tenure of employment, or any term or condition of employment.(d) In any other manner interfering with, restraining, or coercing employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action, to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organiza-tion as the exclusive representative of the employees in the above-described appro-priate unit, and embody any understanding reached in a signed agreement.(b)Offer immediate and full reinstatement to Murray McConnell to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered becauseof the discrimination against him, in the manner set forth in the section aboveentitled "The Remedy."(c)Make available to the National Labor Relations Board or its agents forexamination and copying all payroll and other records necessary for the determina-tion of the amount of backpay due and right of reinstatement under terms describedherein.(d) Post at its mill in Beaver Dam, Kentucky, copies of the attached noticemarked "Appendix." 6Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by the Respondent,be posted by it immediately upon its receipt and maintained by it for 60 consecutivedays thereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Ninth Region in writing within 20 daysfrom the date of the service of this Intermediate Report and Recommended Orderwhat steps the Respondent has taken to comply herewith.?9 In the event that these recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of the United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."7 In the event that these recommendations be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith " A. R. BLASE CO.APPENDIX197NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Rela-tionsBoard and in order to conduct our labor relations in compliance with theNational Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage our employees from being members ofKentuckians District Council of Furniture & Woodworkers, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any other union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your choice or not to engage in any unionactivities.WE WILL offer Murray McConnell reinstatement to his former job and willgive him backpay for his loss of earnings.WE WILL bargain collectively with the above-named union as your exclusiverepresentative concerning wages, hours, and working conditions.All our employees are free to become or remain members of the Union namedabove, or any other union, and they are also free to refrain from joining any unionunless in the future we should enter into a valid union-shop contract.YOUNG MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)NOTE.-We will notify McConnell, in the event he is now serving in the ArmedForces of the United States, of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, 45202, Telephone No. Dunbar1-1420, if they have any questions concerning this notice or compliance with itsprovisions.August R. Blase,An Individual,d/b/a A.R.Blase Co.andFreight, Construction, General Drivers, Helpers & Warehouse-men, Local No. 287, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.20-CA-2138.June 27, 1963DECISION AND ORDEROn June 7, 1962, Trial Examiner E. Don Wilson issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions and a supporting brief. It allegedinter aliathat the Trial Examiner had committed prejudicial errorin denying the Respondent's request for a 15-minute recess to studythe prehearing statement of the General Counsel's witness, HumbertoGarza, for the purpose of cross-examining said witness.Findingmerit in the Respondent's exception, the Board on July 31, 1962, di-rected the General Counsel to make Garza's prehearing statement143 NLRB No. 33.